Title: From Benjamin Franklin to Joseph Galloway, 3 August 1773
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
Augt. 3. 1773
I was in hopes the Acts passed at your Winter Session, particularly the Paper-money Act might have been presented so as to come under Consideration before the Recess of the Boards. But they have not yet made their Appearance. I had Thoughts of returning this Fall, but have now concluded to stay another Winter, thinking my being here may be of Use when that comes under Consideration.
Inclosed I send you two or three Acts relating to America that have passed here lately. That relating to the legal Tender is similar to what pass’d 3 or 4 Years since in favour of New York, and which cost that Province £180 being consider’d as a private Act. It was then intimated to me, that I might upon Petition obtain such Acts for each of the Provinces I was concern’d with; but I thought it a shameful Imposition merely to accumulate Fees for the Officers of the two Houses: The Act to be amended was a publick Act, and if they had blunder’d in making it they ought to amend it gratis. I therefore would not apply. And now some of the Merchants complaining that thro’ this Obstruction to the Making of Paper [Money] Trade is declining in America, and Payments difficult, they have of themselves attempted the Remedy. Mr. Jackson drew the Bill, and it was a better one, but some of the Board of Trade [torn] it, and he does not now so well like it.
It is long since I have had the Favour of a Line from you. I hope your Indisposition is not returned. With great and sincere Esteem, I am ever, Dear Sir, Your most obedient humble Servant
B [Franklin]
Mr Galloway
